Appeal from an order of the Family Court, Monroe County (Anthony J. Sciolino, J.), entered September 6, 2002 in a proceeding pursuant to Family Ct Act article 4. The order denied respondent’s objections to the findings of fact of the Hearing Examiner, confirmed those findings and ordered respondent to pay child support.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Family Court, Deborah K. Owlett, H.E. Eresent—Hurlbutt, J.E, Scudder, Kehoe, Gorski and Hayes, JJ.